ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_05_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 533

sur lequel se fonde l'ordonnance, à savoir que Fidji, qui n’est pas partie
à l’Acte de 1928, ni au système de la clause facultative, n’a invoqué, dans
sa requête, aucun lien de juridiction avec la France.

Pour pouvoir intervenir en application de l’article 62 du Statut en vue
de faire valoir un droit contre le défendeur, un Etat doit se trouver dans
une situation qui lui permettrait d’attraire lui-même le défendeur devant
la Cour.

Les rédacteurs de l’article 62 du Statut sont partis du principe que
l'Etat intervenant aurait son propre titre de juridiction vis-à-vis du défen-
deur, car à l’époque le projet de Statut envisageait une juridiction obliga-
toire pour tous. Quand ce système a été remplacé par celui de la clause
facultative, aucun changement n’a été apporté à l’article 62, mais, aux
fins de son interprétation et de son application, celui-ci doit être consi-
déré comme restant soumis à la même condition. S’il en allait autrement,
il en résulterait des conséquences facheuses et incompatibles avec des
principes fondamentaux tels que ceux de l’égalité des parties devant la
Cour ou de la réciprocité rigoureuse des droits et des obligations entre
les Etats qui acceptent sa compétence. Un Etat qu’un autre Etat ne peut
pas assigner comme défendeur devant la Cour ne peut pas non plus se
présenter comme demandeur ni comme partie intervenante contre ce
même Etat, avec la faculté de soumettre des conclusions indépendantes
à l’appui d’un intérêt propre. À mon avis, la disposition de Particle 69,
paragraphe 2, du Règlement de la Cour qui exige que soient exposées les
«raisons de droit et de fait justifiant l’intervention » doit s'entendre, en
des circonstances comme celles de la présente espèce, comme imposant
aussi l’obligation d'établir un lien juridictionnel indépendant entre l’inter-
venant et le défendeur.

Sir Garfield BARWICK, Juge ad hoc, fait la déclaration suivante:

[Traduction ]

J'ai voté pour l’ordonnance relative à la requête de Fidji à fin d’inter-
vention dans la présente instance non pas en raison des arrêts rendus par
la Cour dans les affaires Australie c. France et Nouvelle-Zélande c. France
mais uniquement pour les motifs exposés par MM. Jiménez de Aréchaga
et Onyeama dans leurs déclarations concernant l’ordonnance relative à
Fidji, que j’approuve entièrement.

(Paraphé) M.L.
(Paraphé) $S.A.
